DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tudor et al. (US 2017/0114198 A1), hereinafter Tudor in view of Ota et al. (US 2020/0032047 A1), hereinafter Ota.

Regarding claim 1, Tudor meets the claimed a method for manufacturing a molding compound, (Tudor teaches the final product to be used for molding, see [0015]) comprising the steps of: A) forming a bed of unidirectionally aligned multifilament tows, the bed having a (Tudor teaches a step A where 500 g/m2 of unidirectional fibers are aligned, see [0012])
 B) impregnating the bed with the curable resin composition by applying the curable resin composition to at least one major surface of the bed, (Tudor teaches step A includes impregnating the fibers with a resin composition, see [0012]) heating the curable resin composition to a temperature of at least 40°C (Tudor teaches the resin is supplied in melted or heat-softened form, see [0022]. Tudor teaches step A includes heating above the Mettloff softening temperature, see [0012], where the Mettloff softening temperature is at least 40 C, see [0026])  and applying pressure to the bed and the heated curable resin composition (Tudor teaches compaction stations 7 and 9 for resin into tows, Fig. 1, [0022])  to form an impregnated multifilament bed having a filament content of 20 to 80% by weight  (Tudor teaches the unidirectional prepreg contains about 41% by weight of the thermosetting resin composition and 59% by weight of the fibers, see [0073]) and cooling the impregnated multifilament bed to below 40 C, (cooling the composition to below its Mettloff softening temperature, see [0012], where the Mettloff softening temperature is at least 40 C, see [0026]) wherein the curable resin composition: i) contains at least one epoxy resin, at least one curing agent for the epoxy resin, (Tudor teaches the resin to be an epoxy [0060] with a hardener to cure [0064])at least one catalyst for the reaction of the epoxy resin with the curing agent, (catalyst include p-chlorophenyl-N,N-dimethylurea, see [0067] )  iii) is heat-softenable;  (see [0026]) iv) has a curing temperature of at least 100°C (Tudor teaches a curing temperature of at least 100°C, see [0054])  and v) cures to form a thermoset polymer; (thermosetting [0012]) C) cutting the impregnated multifilament bed into strips of (cutting a unidirectional prepreg into plies of the desired shape and size, see [0032]) 
D) depositing said strips to form a mat having an areal weight of 700 to 5000 grams per square meter, (2000 g/m2 see [0033]) wherein said strips are randomly oriented within the plane of the mat; (Tudor teaches the angles of each layer should vary so that the properties of the final mat are varied between high anisotropic to highly isotropic depending on the angles, see [0034]. Tudor teaches the selection of the directions of orientation of the fibers of the various layers and the number of layers in each orientation are made to obtain the desired directional properties, see [0034] ) and E) heating the mat to an elevated temperature of at least 40°C and compressing the mat to fuse said strips together (Tudor teaches step C to include heat-softening the stacked layer, see [0012], where the Mettloff softening temperature is at least 40 C, see [0026])  to form a molding compound having 20 to 80% by weight of filaments that are randomly oriented in-plane and correspondingly 80 to 20% by weight of the curable resin composition, (Tudor teaches the unidirectional prepreg contains about 41% by weight of the thermosetting resin composition and 59% by weight of the fibers, see [0073]) and cooling the molding compound to below 40°C, (Tudor teaches step C to include cooling the stacked layer, see [0012], where the Mettloff softening temperature is at least 40 C, see [0026])  wherein the curable resin composition remains heat-softenable after step E) is performed. (Tudor teaches the final product is not cured and can be further softened, see [0014]. Tudor teaches because the melting or softening temperature of the thermosetting resin composition is lower than its curing temperature, this can be accomplished by heating the resin to a temperature at or above the melting or softening temperature but below the curing temperature, see [0027]). 
ii) has a glass transition temperature of 0 to 40°C as measured by differential scanning calorimetry; it has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Tudor teaches a substantially identical epoxy resin with both similar chemical constituents (see claims 6 and 7 below) and physical properties, (Tudor teaches a curing temperature of at least 100°C, see [0054]).  Therefore, the claimed glass transition temperature of the resin composition of Tudor is presumed inherent. 
Tudor does not explicitly teach (i) a longest dimension parallel to a direction of alignment of the filaments, said longest dimension being 25 to 100 mm, (ii) a length to width ratio of 16 to 150 and (iii) a length to thickness ratio of 50 to 1000.
Tudor as modified does not explicitly teach the resin composition including an internal mold release agent.
Ota meets the claimed internal release agent. (Ota teaches the epoxy resin to contain an internal release agent, see [0152]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the internal mold release agent of Ota with the epoxy resin of Tudor because mold release is a common problem for fiber-reinforced composite epoxy resins, see [0011] of Ota and [0007] of Tudor.


Regarding claim 2, Tudor as modified meets the claimed, wherein the impregnated multifilament bed made in step B) has a filament content of 50 to 70% by weight  (Tudor teaches 59% by weight of the fibers, see [0073]) and the molding compound formed in step G) contains 50 to 70% by weight filaments and correspondingly 50 to 30% by weight of the curable resin composition. (Tudor teaches the unidirectional prepreg contains about 41% by weight of the thermosetting resin composition and 59% by weight of the fibers, see [0073]. Examiner notes that the final product is made of multiple layers of the unidirectional strip and the final weight percentages are unchanged.)

Regarding claim 3, Tudor does not explicitly teach wherein the strips have a length to width ratio of 24 to 40 and a width of 0.75 to 3 mm.
Tudor teaches the thickness of the unidirectional prepreg may be, for example 0.05 to 5 mm, see [0029]. Tudor depicts in Fig. 3 the length significantly longer than the width and the thickness to be the smallest dimension of the sheet, although such drawings are not to scale. Tudor further teaches the unidirectional prepreg is pre-cut into sections which when stacked form a multilayer stack which may have specialized dimensions suitable for making a particular part.  In such a case, the multilayer stack (after adhering the layers as described below) can be molded into a part without further cutting or shaping (apart from minor trimming as may be necessary), see [0038]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the length and width of the cut sections to achieve wherein the strips have a length to width ratio of 24 to 40 and a width of 0.75 to 3 mm, in order to reduce further cutting or shaping of the final product, see [0038]. 

(2000 g/m2 see [0033])  

Regarding claim 5, Tudor does not explicitly teach wherein the strips each contain 3000 to 10,000 unidirectionally aligned filaments. 
Tudor as modified above teaches the claimed length, width, and thickness. Tudor teaches the areal weight of the fibers may be 20 to 500 g/m2. 
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Tudor teaches a materials with a substantially identical density of fibers and size to claim. Therefore, the claimed number of fibers in each strip of Tudor is presumed substantially identical.  

Regarding claim 6, Tudor as modified meets the claimed wherein the curable molding composition contains at least one diglycidyl ether of a polyhydric phenol, (see [0061]) at least one polyglycidyl ether of a phenol-formaldehyde novolac resin (see [0062]) and at least one oxazolidone group-containing polyglycidyl ether of a phenolic compound. (Tudor teaches oxazolidone-containing compounds as described in U.S.  Pat.  No. 5,112,932, which Examiner notes is the same chemicals recited in [0085] of the instant specificaiton) . 

Regarding claim 7, Tudor as modified meets the claimed wherein the at least one catalyst for the reaction of the epoxy resin with curing agent includes a urea compound selected from one or more of toluene bis-dimethylurea p-chlorophenyl-N,N-dimethylurea, (p-chlorophenyl-N,N-dimethylurea, see [0067] )  3-phenyl-1,1- dimethylurea, 3,4-dichlorophenyl-N,N-dimethylurea, N-(3-chloro-4-methylphenyl)-N',N'- dimethylurea.

Regarding claim 8, Tudor as modified meets the claimed wherein the curing agent includes dicyandiamide. (dicyandiamide, [0064]).
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive.
Applicant argues that “Tudor and Ota both fail, individually and collected, to teach or suggest step (C)…. Tudor paragraph [0032] mentions ‘cutting’, it makes no mentions of cutting into ‘strips’” this is not found persuasive. Tudor teaches cutting a unidirectional prepreg into plies of the desired shape and size, see [0032]. Tudor teaches in paragraph [0038] the unidirectional prepreg is pre-cut into sections which when stacked form a multilayer stack which may have specialized dimensions suitable for making a particular part. Examiner notes that one of ordinary skill in the art would understand that the claims “strip” is a possible dimension suitable for making a particular part. 
In response to applicant's argument that precise dimensions of the “strip” claimed are non-obvious, Applicants can rebut a prima facie case of obviousness by showing the criticality of the claimed range, see MPEP 2144(III). However, applicant has presented no evidence thus far as to the criticality of the claimed dimensions for the length, width, length-to-width ratio, or length-to-thickness ratio. As described above, Tudor teaches the thickness of the unidirectional prepreg may be, for example 0.05 to 5 mm, see [0029], and length and width may have specialized dimensions suitable for making a particular part, see [0038].  Therefore, it would 
In response to applicant’s argument that “Tudor describes no such random orientation…the individual plies are oriented in a fixed and predetermined manner” this is not found persuasive. Examiner notes the instant specification does not define or disclose a method to achieve pure randomness. In fact, both Tudor (Fig. 3) and the instant specification (Figure 1 and 2) disclose an apparatus with rollers and cutting equipment to automatically cut layers and combine them into a mat. Thus, the “random orientation” claimed and the highly variable orientation taught by Tudor are each understood to be the result of equipment. Tudor teaches the angles of each layer should vary so that the properties of the final mat are varied between high anisotropic to highly isotropic depending on the angles, see [0034]. Tudor teaches the selection of the directions of orientation of the fibers of the various layers and the number of layers in each orientation are made to obtain the desired directional properties, see [0034]. Thus, one of ordinary skill in the art would understand that highly variable angles taught by Tudor achieves the process claimed of random orientations. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Examiner, Art Unit 1744